DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 11/15/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-10, 12-15, 60-62 are rejected under 35 U.S.C. 103 as being unpatentable over Hielscher et al (Pub. No.:  US 2013/0289394) in view of LaPlante et al disclose (Pub. No.:  US 2016/0029900)
Regarding claims 1, Hielscher et al disclose an imaging apparatus comprising: 

a first plurality of light sources aimed in a forward direction with respect to the first front surface [see 0020-0024 and figs 2-5], each of the first plurality of light sources having a different wavelength a first plurality of light detectors aimed to detect light arriving from in front of the first front surface [see 0020-0024, 0038, 0045-0050 and figs 2-5]; 
a first plurality of electrical conductors that [see 0038-0039]: 
(a) convey electrical signals that drive the first plurality of light sources [see 0038-0039]
b) convey electrical signals representative of the light detected by the first plurality of light detectors [see 0038-0041] by disclosing each source and detector fiber 13 can be connected to a light conduit 14 to deliver light from the laser source of an optical tomography systems 28 to the body part 12 and to deliver transmitted light from the body part 12 to the photodetector of the optical tomography system 28 [see 0039]; 
a first support structure shaped and dimensioned to hold the first front surface adjacent to the person’s skin at a first position on the person’s skin [see 0020-0024, 0045 and figs 2-5]; 
a second module having a second front surface shaped and dimensioned for contacting the person’s skin [see 0050 fig 5] by disclosing the optical interface modules also have an arching portion 344. Both the base 352 and arching portion 344 support fibers (locations thereof indicated at 346 and 350) for transmitting and receiving light signals [see 0050]; 
a second plurality of light sources aimed in a forward direction with respect to the second front surface [see fig 5]; 

a second plurality of light detectors aimed to detect light arriving from in front of the second front surface [see 0057] by disclosing a total of 34 fibers may be brought in contact with the foot with 14 serving as light sources and 20 as detection fibers [see 0057]; 
a second plurality of electrical conductors that: 
(a) convey electrical signals that drive the second plurality of light sources 
(b) convey electrical signals representative of the light detected by the second plurality of light detectors [see 0056]; 
a second support structure shaped and dimensioned to hold the second front surface adjacent to the person’s skin at a second position on the person’s skin while the first front surface is being held adjacent to the person’s skin at the first position [see 0050-0053, 0056 and fig 5] by disclosing the measurement probe may have any number of fiber supports that hold optical fibers close to or in contact with the surface of the body part such as a foot [see 0056]; 
Hielscher et al don’t disclose wherein the first position and the second position correspond, respectively, to first and second angiosomes of the person. 
Nonetheless, LaPlante et al disclose the angiosome map allows the physician to view all foot and leg angiosomes even if located beneath the skin surface, as will hereinafter be described. Placement of the laser Doppler and other sensors in an angiosome of key interest provides the most accurate readings of blood flow and other parameters, as well as reliable and reproducible results [see 0070].
LaPlante et al disclose utilizing angiosomes to assess the severity and stage of PAD both in terms of etiology, location and severity to support optimal diagnosis of PAD and healing of wounds in ischemic limbs and the like [see 0071].  LaPlante et al disclose perfusion within one or more of the six angiosomes is measured for input via skin perfusion pressure measurements [see 0077]. 



Regarding claim 2, Hielscher et al disclose wherein the first support structure comprises a strap shaped and dimensioned to hold the first front surface adjacent to the person’s skin at a calf muscle of the person, and wherein the second support structure comprises a strap shaped and dimensioned to hold the second front surface adjacent to the person’s skin on a top portion of a foot of the person [see figs 3-5].

Regarding claim 3, Hielscher et al disclose a third module having a third front surface shaped and dimensioned for contacting the person’s skin, a third plurality of light sources aimed in a forward direction with respect to the third front surface, each of the third plurality of light sources having a different wavelength, and a third plurality of light detectors aimed to detect light arriving from in front of the third front surface, and a third plurality of electrical conductors that (a) convey electrical signals that drive the third plurality of light sources and (b) convey electrical signals representative of the light detected by the third plurality of light detectors [see figs 3-5];
a third support structure shaped and dimensioned to hold the third front surface adjacent to the person’s skin at a third position on the person’s skin while the first front surface is being held adjacent 
wherein the first position, the second position, and the third position correspond, respectively, to first, second, and third angiosomes of the person [see figs 3-5].

Regarding claim 9, Hielscher et al disclose wherein the first support structure and the second support structure are integrated into a single support structure shaped and dimensioned to (1) hold the first front surface adjacent to the person’s skin at a calf muscle of the person and (i1) hold the second front surface adjacent to the person’s skin on a top portion of a foot of the person [see figs 3-5].

Regarding claim 10, Hielscher et al disclose wherein the first support structure is shaped and dimensioned to hold the first front surface adjacent to the person’s skin at a calf muscle of the person, the second support structure is shaped and dimensioned to hold the second front surface adjacent to the person’s skin on a top portion of a foot of the person, and the third the single support structure is shaped and dimensioned to hold the third front surface adjacent to the person’s skin on a bottom portion of the foot of the person [see figs 3-5].

Regarding claims 12-14, 60-82, Hielscher et al disclose control generation of the electrical signals that drive the first plurality of light sources, accept data representative of the light detected by the first plurality of light detectors and determine a first level of perfusion based on the data representative of the light detected by the first plurality of light detectors [see figs 3-4, 0030-0035];
control generation of the electrical signals that drive the second plurality of light sources, accept data representative of the light detected by the second plurality of light detectors [see 0030-0035].

Hielscher et al don’t disclose levels of perfusion in the first angiosome; in the second angiosome and in the third angiosome.
Nonetheless, LaPlante et al disclose levels of perfusion in the first angiosome; in the second angiosome and in the third angiosome [see claim 9, 0053].  LaPlante et al disclose utilizing angiosomes to assess the severity and stage of PAD both in terms of etiology, location and severity to support optimal diagnosis of PAD and healing of wounds in ischemic limbs and the like [see 0071].  LaPlante et al disclose perfusion within one or more of the six angiosomes is measured for input via skin perfusion pressure measurements [see 0077]. LaPlante et al disclose the new system tabulates and/or visually presents disease stage as a function of angiosome resultant from analysis of input parameters. The existing classification and scoring systems will be updated with this tabulated and/or visual quantified perfusion information obtained from specified angiosomes [see 0091] and skin perfusion pressure instrument 22 with display monitor 30 [see 0036-0040].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Hielscher et al and LaPlante et al by levels of perfusion in the first angiosome; in the second angiosome and in the third angiosome; to assess the severity and stage of PAD both in terms of etiology [see 0071, LaPlante et al].




Nonetheless, LaPlante et al disclose control inflation of a pressure cuff during the period of time [see 0036-0037, 0044, 0049].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Hielscher et al and LaPlante et al by controlling inflation of a pressure cuff during the period of time; for safety.

Allowable Subject Matter
Claims 63-69 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: No prior arts of record discloses the following:
“a first substrate having a first front face; 
the first plurality of light sources, wherein each of the first plurality of light sources is mounted to the first substrate and wherein at least a portion of each of the first plurality of light sources is disposed in front of the first front face; 
the first plurality of light detectors, wherein each of the first plurality of light detectors is mounted to the first substrate, and wherein at least a portion of each of the first plurality of light detectors is disposed in front of the first front face;
a first polymer pad shaped and dimensioned to sit in front of the first front face, the first polymer pad having a first plurality of light source openings shaped and dimensioned to accommodate 
the first plurality of electrical conductors that (a) convey electrical signals that drive the first plurality of light sources and (b) convey electrical signals representative of the light detected by the first plurality of light detectors, wherein each of the first plurality of light sources is aimed in a forward direction with respect to the first front surface of the first polymer pad, and wherein each of the first plurality of light detectors is aimed to detect light arriving from in front of the first front surface of the first polymer pad; 
the second module comprises:
a second substrate having a second front face;
the second plurality of light sources, wherein each of the second plurality of light sources is mounted to the second substrate and wherein at least a portion of each of the second plurality of light sources is disposed in front of the second front face;
the second plurality of light detectors, wherein each of the second plurality of light detectors is mounted to the second substrate, and wherein at least a portion of each of the second plurality of light detectors is disposed in front of the second front face;
a second polymer pad shaped and dimensioned to sit in front of the second front face, the second polymer pad having a second plurality of light source openings shaped and dimensioned to accommodate at least a portion of each of the second plurality of light sources disposed in front of the second front face and having a second plurality of light detector openings shaped and dimensioned to accommodate at least a portion of each of the second plurality of light detectors disposed in front of the 
the second plurality of electrical conductors that (a) convey electrical signals that drive the second plurality of light sources and (b) convey electrical signals representative of the light detected by the second plurality of light detectors,
wherein each of the second plurality of light sources is aimed in a forward direction with respect to the second front surface of the second polymer pad, and
wherein each of the second plurality of light detectors is aimed to detect light arriving from in front of the second front surface of the second polymer pad”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOEL F BRUTUS/Primary Examiner, Art Unit 3793